
	
		I
		111th CONGRESS
		1st Session
		H. R. 1406
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to
		  reinstate the uptick rule on short sales of securities and to
		  suspend the application of mark-to-market accounting
		  principles.
	
	
		1.Short titleThis Act may be cited as the
			 Stock Market Recovery Act of
			 2009.
		2.Reinstatement of the
			 uptick ruleNot later than 90
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall—
			(1)reinstate rule
			 10a–1 of the Commission’s rules (17 C.F.R. 240.10a–1);
			(2)rescind rule 201
			 of regulation SHO (17 C.F.R. 242.201); and
			(3)take such other
			 actions as may be necessary to reinstate the price test restrictions that
			 applied to short sales of securities prior to the Commission’s action in the
			 proceeding entitled Regulation SHO and Rule 10a–1, adopted June
			 28, 2007 (Release No. 34–55970; File No. S7–21–06).
			3.Suspension of
			 mark-to-market accountingNot
			 later than 90 days after the date of enactment of this Act, for purposes of any
			 periodic or other reports required to be filed with the Securities and Exchange
			 Commission, the Commission shall suspend, by rule, regulation, or order, the
			 application of mark-to-market accounting principles with respect to any class
			 or category of transaction as the Commission determines necessary or
			 appropriate in the public interest and consistent with the protection of
			 investors.
		
